Citation Nr: 1606296	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  10-02 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as anxiety and depression.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran presented sworn testimony at a hearing before the undersigned in December 2015.  A transcript of that hearing is of record.

The Veteran's claims of service connection for an anxiety disorder and depression have been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for a low back disorder and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1989 rating decision, the RO denied claims of service connection for an anxiety disorder, borderline depression and the residuals of a low back injury; this rating decision became final.  

2.  New and material evidence has been received to reopen the previously denied claims of entitlement to service connection for a psychiatric disorder and a low back disorder.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the previously denied claim of service connection for a psychiatric disorder, claimed as anxiety and depression, should be reopened.  38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence having been received, the previously denied claim of service connection for a low back disorder should be reopened.  38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen claims of entitlement to service connection for a psychiatric disorder and a low back disorder.  These claims were originally denied in a March 1989 rating decision.  The Veteran was notified of this decision by way of letter dated April 1989.  His claim of service connection for anxiety and depression was denied because he was found to have no current psychiatric disorder at that time.  See March 1989 Rating Disorder.  His low back claim was denied because it was found that he did not have residuals at discharge and that his then-current back injury was related to a post-service auto accident.  See id.  The March 1989 rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with his claims within the one year appeal period.  See 38 C.F.R. § 3.156(b).  

The Board finds that his VA treatment records from 2007 through 2009 constitute new and material evidence sufficient to allow for the reopening of his previously denied claim of service connection for a psychiatric disorder.  See 38 U.S.C.A. § 5108; see also 38 C.F.R. § 3.156(a).  These records show a current diagnosis of anxiety disorder not otherwise specified (NOS) and depression NOS.  This evidence is "new" because it was not previously of record and "material" because it addresses an unestablished element, i.e., the existence of a current psychiatric disability.  See 38 C.F.R. § 3.156(a).  Additionally, the evidence meets the low threshold for reopening because, when combined with VA assistance (i.e., a VA examination and medical opinion), there is a reasonable possibility it can substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  As such, the Veteran's claim of entitlement to service connection for a psychiatric disorder should be reopened.    

The Board also finds that new and material evidence has been received with regard to the Veteran's low back claim.  During his December 2015 hearing, he testified that when he re-injured his back after service, his treating physician observed what the doctor concluded to be signs of a much earlier back injury.  See Hearing Tr. at 4, 8.  He also testified that his earlier injury caused a significant amount of scar tissue, which was noted by his doctor.  In determining whether evidence is new and material for purposes of reopening, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Veteran's testimony meets the low threshold for reopening because, when combined with a VA examination and medical opinion, there is a reasonable possibility it can substantiate the claim.  See Shade, 24 Vet. App. at 117.  Therefore, the Board finds that the Veteran's claim of entitlement to service connection for a low back injury should be reopened.


ORDER

The previously denied claim of entitlement to service connection for a psychiatric disorder is reopened.

The previously denied claim of entitlement to service connection for a low back disorder is reopened.


REMAND

The Veteran's service connection claims must be remanded to obtain outstanding medical records and schedule new VA examinations addressing the nature and etiology of his low back and psychiatric disorders.  With regard to the outstanding records, the Veteran testified that he sought treatment for his back problems from a VA outpatient clinic located near Vacaville, California shortly after his discharge from service.  Hearing Tr. at 10.  Additionally, as noted above, he testified that he was treated by a non-VA provider, Dr. Son Win, after he re-injured his back, and this doctor concluded that the Veteran had a prior injury.  Hearing Tr. at 9.  The Board also notes that at the time he submitted his original claim, the Veteran identified two additional providers who treated him for his back problems.  See March 1988 Application for Compensation.  Records from these providers are not in the claims file and should be obtained on remand.  38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran's service treatment records note that he received group counseling from Letterman Army Medical Center (LAMC) psychiatric clinic beginning approximately February 1985 and continuing until May 1985.  Although there are two short notes in the service treatment records (STRs) showing that he attended a group therapy session in April 1985 and May 1985, more detailed notes with regard to his treatment at LAMC are not contained in the claims file.  On remand, attempts should be made to obtain any additional STRs concerning the Veteran's treatment at LAMC.

A November 2007 VA treatment record shows that the Veteran was in receipt of Social Security Disability benefits at that time.  On remand, these records should be sought.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

Finally, new VA examinations are needed to address the Veteran's newly submitted evidence and any additional evidence obtained on remand, and to provide opinions as to whether either of the Veteran's claimed conditions are related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release, obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his low back and psychiatric disabilities since October 1985.  These records should include, but not be limited to: the records from the VA Northern California Health Care System from October 1985 to the present; records of Dr. Son Win; records of Landin Chiropractic Clinic from September 1986 to October 1986; records from Dr. McCabe from September 1986 to March 1987; and any other records identified by the Veteran.

2.  Obtain any outstanding STRs concerning the Veteran's psychiatric treatment in service, including, but not limited to, group treatment notes from Letterman Army Medical Center (LAMC) psychiatric clinic.    

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  After associating any additional pertinent evidence with the claims folder, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his current low back disorder and psychiatric disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

Low Back Disorder

The examiner should identify all disorders affecting the Veteran's low back at any point during the appeal period (February 2008 through the present).  For each identified disorder, the examiner should opine whether it is at least as likely as not the result of the Veteran's back injury sustained in service.    

In offering this assessment, the examiner should acknowledge and discuss the following evidence: a January 1983 STR showing possible muscle strain as a result of an injury; a November 1984 orthopedic consultation note concerning the Veteran's continued back pain; September 1985 examination report and medical history report noting the Veteran's reports of a sore back and continued waxing and waning back pain in service, worse with heavy lifting.  The examiner should also address the Veteran's reports concerning the injury he sustained in service and his ongoing, recurrent low back symptoms since that time.  

Psychiatric Disorder(s)

Following examination, any necessary diagnostic testing of the Veteran (as determined by the examiner(s)) and a review of the claims file, the examiner should address the following:

a.	Identify all psychiatric disorders diagnosed at any point during the appeal period (February 2008 through the present).

b.  State the likelihood that any of the Veteran's diagnosed psychiatric disorder(s) existed prior to his entry into active service in February 1981.

c.	State the likelihood that any of the Veteran's pre-existing psychiatric disorders increased in severity during service.

d.	If there was an increase in the severity of a pre-existing psychiatric disorder during service, state whether that increase due to the natural progress of the disease, or was it above and beyond the natural progression.

e.	State whether it is at least as likely as not that any of the Veteran's current psychiatric disorders had its onset in service or is otherwise related to service.

In answering the questions pertaining to the Veteran's psychiatric disorder(s), the examiner should acknowledge and discuss the Veteran's STRs showing multiple instances of treatment for various psychiatric conditions in service, including:  September 1981 N/P clinic record concerning treatment for depressive personality; October 1, 1981 to October 19, 1981 STRs showing treatment for anxiety, irritability and anger (diagnostic impression of adjustment disorder with anxious mood and generalized anxiety disorder); December 8, 1981 and February 12, 1982 STRs showing follow-up on anxiety disorder; November 18, 1983 medical history report noting symptoms of depression and excessive worry; May 21, 1984 mental health service STR concerning Veteran's self-referral for persistent interpersonal difficulties (assessment: occupational maladjustment and schizoid personality traits); January 11, 1985 STR concerning Veteran's complaints of insomnia, increased anxiety and nervousness (provisional diagnosis anxiety neuroses); February 26, 1985 consultation sheet concerning treatment for generalized anxiety disorder, increased depression, anger and frustration; STRs from January 1985 through August 1985 showing continued treatment for a generalized anxiety disorder and borderline depression; April 29, 1985 standard form (SF) 513 concerning Veteran's history of difficulties adjusting while in service and recommendation for administrative separation; May 14, 1985 emergency care and treatment note concerning ongoing anxiety/stress related symptoms; July 9, 1985 addendum to SF-513 noting that Veteran had been treated for generalized anxiety disorder and had chronic emotional-behavioral problems which existed prior to enlistment; and September 1985 report of medical history for purpose of separation noting a diagnosis of a personality disorder in 1985, as well as nervousness related to impending discharge.  The examiner should also address the Veteran's lay reports that his anxiety and depression symptoms had their onset during his active duty service and have been recurrent since that time.

The examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition [versus a temporary flare-up of symptoms], beyond its natural progression. 

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.

All examination reports should include a complete rationale for each opinion expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  Then readjudicate the remanded claims.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


